NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                      Submitted July 22, 2010*
                                       Decided July 23, 2010


                                                Before
                                FRANK H. EASTERBROOK, Chief Judge
                                RICHARD A. POSNER, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge

No. 10-2100                                                        Appeal from the United
                                                                   States District Court for the
SYLVESTER THOMAS,                                                  Eastern District of Wisconsin.
      Plaintiff-Appellant,
                                                                   No. 10-C-314
                v.                                                 William C. Griesbach, Judge.
J.B. VAN HOLLEN, et al.,
       Defendants-Appellees.


                                                 Order
   Sylvester Thomas is confined at the Wisconsin Resource Center on a civil commit-
ment as a sexually violent person. See Wis. Stat. §§ 980.01 to 980.14. In this action under
42 U.S.C. §1983, he contends that the Center’s employees failed to protect him from an
assault by another patient, falsified a disciplinary report, and conducted a sham hearing
on the charge. The district court screened Thomas’s complaint and dismissed it on the
ground that it fails to state a claim. See 28 U.S.C. §1915(e)(2)(B)(ii); Hutchinson v. Spink,
126 F.3d 895, 899 (7th Cir. 1997).
   Thomas’s complaint is short on facts and long on legal assertions, but we accept the
described events as best we understand them. See Rodriguez v. Plymouth Ambulance
Service, 577 F.3d 816, 820 (7th Cir. 2009). Thomas was attacked by another patient who
entered his private room unnoticed by staff members who were engaged in horseplay.
Thomas tried to restrain his attacker, suffering physical and psychological injuries in the
process. He received a disciplinary report for “fighting and disruptive behavior.” Ac-
cording to Thomas, the Center’s staff and administrators conspired to falsify that re-
port. He supports this assertion by pointing to a mistake in the report about the fight’s

   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 10-2100                                                                            Page 2

location and to a signature that he says is a forgery. Thomas appended to his complaint
a statement from another patient who witnessed the altercation. That witness recounts
that staff members yelled loudly and repeatedly in an attempt to break up the fight,
and that one employee who intervened was injured and required medical attention.
Thomas refused to participate in the disciplinary hearing, believing that it had been
rigged and that the hearing committee planned to retaliate for grievances he had filed
against two of its members. The committee reviewed the video recording made by a
security camera and found Thomas guilty of the charges. He was demoted for two
weeks to what Thomas calls “level D status.” (We do not know what this entails.)
    To recover damages for injuries he suffered in the attack, Thomas would need to
show that defendants displayed deliberate indifference toward a risk that he was in
danger. See Farmer v. Brennan, 511 U.S. 825 (1994). But the complaint does not allege
that any defendant knew that an attack was planned, or even that Thomas was at risk.
Moreover, the district court explained, the other patient’s statement attached to the
complaint demonstrates that the Center’s employees reacted promptly and effectively
to end the altercation. With respect to the disciplinary hearing, the district judge con-
cluded that demotion to the mysterious “level D status” did not deprive Thomas of a
liberty interest, see Sandin v. Conner, 515 U.S. 472 (1995), and that his refusal to partici-
pate in the hearing waived any entitlement to complain about how the hearing had
been conducted.
     On appeal Thomas asks us to “review the original complaint,” which we have done.
His brief asserts that the district court “ignored” him and “disregard[ed] my rights” but
does not offer any legal argument. Thomas repeats his complaint’s allegations, but
repetition differs from an attempt to demonstrate that the allegations establish that a
legal wrong has occurred. The brief accuses the district judge of conspiring with the de-
fendants, but to support this serious charge Thomas offers neither facts nor argument.
Although we do not expect pro se litigants to have lawyers’ command of the law or fa-
cility in presenting arguments, every litigant must do more than assert generalized, un-
supported, and shallow claims of error. See Fed. R. App. P. 28(a)(9)(A); Haxhiu v. Mu-
kasey, 519 F.3d 685, 691 (7th Cir. 2008). In particular, an appellant’s brief must respond to
the district court’s analysis and articulate a basis for disagreeing with the court’s ruling.
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Thomas does not address the dis-
trict judge’s reasons; he insults the judge but does not undermine his conclusions.
     Thomas has become a frequent litigant. Within the last year he has filed at least four
other suits arising from his civil commitment. See Thomas v. Schmitt, No. 10-C-171 (E.D.
Wis. Mar. 3, 2010) (holding that suit challenging validity of psychological evidence pre-
sented at commitment proceeding is foreclosed by Heck v. Humphrey, 512 U.S. 477
(1994)), aff’d, No. 10-1864 (7th Cir. June 17, 2010); Thomas v. Van Hollen, 2010 U.S. Dist.
LEXIS 61313 (E.D. Wis. Jan. 28, 2010) (applying Heck to dismiss suit challenging civil
commitment); Thomas v. Van Hollen, 2010 U.S. Dist. LEXIS 60483 (E.D. Wis. Jan. 28, 2010)
(applying Heck to dismiss a challenge to civil commitment and dismissing as “unintelli-
gible” a claim that court officials interfered with Thomas’s access to the courts), aff’d,
No. 10-1325 (7th Cir. Apr. 15, 2010); Thomas v. McMahon, 2009 U.S. Dist. LEXIS 102226
(E.D. Wis. Nov. 2, 2009) (applying Heck to dismiss a suit challenging the evidence pre-
sented at Thomas’s commitment proceeding). These descriptions show that Thomas’s
suits are repetitious as well as frivolous. He should take to heart the judicial opinions
that tell him why he has lost these suits. Continuation of this frivolous litigation will
lead to an order suspending Thomas’s privilege of litigating without prepaying the $455
filing fee for each suit and requiring him to pay a fine or other penalty. Failure to pay
that sanction will lead to an order preventing him from filing or litigating any civil suit.
See Support Systems International, Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995). If Thomas
No. 10-2100                                                                           Page 3

wants to retain the right to pursue serious grievances, he must immediately desist from
all frivolous litigation, and in particular he must not repeat contentions that the judiciary
has already told him are unwarranted.
   This appeal is dismissed as frivolous.